

116 HR 6311 IH: Care for COVID-19 Act
U.S. House of Representatives
2020-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6311IN THE HOUSE OF REPRESENTATIVESMarch 19, 2020Mr. Ruiz (for himself and Mr. Malinowski) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, and Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require private health insurers to cover care related to COVID-19 without cost-sharing and to provide for special enrollment periods for individuals diagnosed with COVID-19.1.Short titleThis Act may be cited as the Care for COVID-19 Act.2.Coverage of services related to covid-19(a)In generalTitle XXVII of the Public Health Service Act is amended by inserting after section 2719A (42 U.S.C. 300gg–19a) the following:2720.Coverage of services related to covid-19A group health plan, and a health insurance issuer offering group or individual health insurance coverage, shall provide coverage for and shall not impose any cost sharing requirements for outpatient and inpatient services related to the diagnosis, care, and treatment of COVID-19, including—(1)diagnostic services related to COVID-19;(2)supportive care for COVID-19;(3)vaccines for the prevention of COVID-19;(4)treatment services, including prescription drugs and medical devices, for the treatment of COVID-19 and of complications related to COVID-19;(5)inpatient and outpatient physician and hospital services related to COVID-19; and(6)any other service the Secretary determines appropriate..(b)ApplicationThe amendment made by subsection (a) shall apply with respect to plan years beginning on or after January 1, 2020.3.Special enrollment period(a)Public health service actSection 2702(b)(2) of the Public Health Service Act (42 U.S.C. 300gg–1(b)(2)) is amended by inserting , including a special enrollment period for individuals who are diagnosed with or have a presumptive positive diagnosis of COVID-19, beginning on the date on which the diagnosis or presumptive positive diagnosis is reported to the health insurance issuer before the period at the end.(b)Patient protection and affordable care actSection 1311(c)(6) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(c)(6)) is amended—(1)in subparagraph (C), by striking and at the end;(2)by redesignating subparagraph (D) as subparagraph (E); and(3)by inserting after subparagraph (C) the following new subparagraph:(D)a special enrollment period for individuals who are diagnosed with or have a presumptive positive diagnosis of COVID-19, beginning on the date on which the diagnosis or presumptive positive diagnosis is reported to the Exchange; and.(c)Special enrollment periodsSection 9801(f) of the Internal Revenue Code of 1986 (26 U.S.C. 9801(f)) is amended by adding at the end the following new paragraph:(4)For individuals who are diagnosed with or have a presumptive positive diagnosis of covid-19(A)In generalA group health plan shall permit an employee who is eligible, but not enrolled, for coverage under the terms of the plan (or a dependent of such an employee if the dependent is eligible, but not enrolled, for coverage under such terms) to enroll for coverage under the terms of the plan upon a diagnosis or a presumptive positive diagnosis of COVID-19, with the special enrollment period beginning on the date on which the diagnosis or presumptive positive diagnosis is reported to the group health plan.(B)Enrollment periodThe Secretary shall promulgate regulations with respect to the special enrollment period under subparagraph (A), including establishing a time period for individuals who are diagnosed with or have a presumptive positive diagnosis of COVID-19 to enroll in coverage or change coverage, and effective date of such coverage..(d)ERISASection 701(f) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1181(f)) is amended by adding at the end the following:(4)For individuals who are diagnosed with or have a presumptive positive diagnosis of covid-19(A)In generalA group health plan or health insurance issuer in connection with a group health plan shall permit an employee who is eligible, but not enrolled, for coverage under the terms of the plan (or a dependent of such an employee if the dependent is eligible, but not enrolled, for coverage under such terms) to enroll for coverage under the terms of the plan upon a diagnosis or presumptive positive diagnosis of COVID-19, with the special enrollment period beginning on the date on which the diagnosis or presumptive positive diagnosis is reported to the group health plan or health insurance issuer or the diagnosis or presumptive positive diagnosis is confirmed by a health care provider.(B)Enrollment periodThe Secretary shall promulgate regulations with respect to the special enrollment period under subparagraph (A), including establishing a time period for individuals who are diagnosed with or have a presumptive positive diagnosis of COVID-19 to enroll in coverage and effective date of such coverage..